DETAILED ACTION
The communication dated 11/06/2020 has been entered and fully considered.
Claims 1 and 3-4 have been amended. Claim 2 has been cancelled. Claims 1-14 remain pending. Claims 8-14 have been withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 6-8, filed 11/6/2020, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that SPENGLER and DOOLEY fail to teach a flange portion configured to extend in a stepwise manner from the base member of the first mold. The Examiner agrees that SPENGLER and DOOLEY are silent as to a flange configured to extend in a stepwise manner. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Younessian et al. (U.S. 5,637,330), hereinafter YOUNESSIAN.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler (U.S. 6,749,794), hereinafter SPENGLER in view of Dooley et al. (U.S. PGPUB 2006/0220274), hereinafter DOOLEY, and Younessian et al. (U.S. 5,637,330), hereinafter YOUNESSIAN.
Regarding claim 1, SPENGLER teaches: A vehicle interior material manufacturing apparatus (SPENGLER teaches an apparatus for vehicle interior material [Fig. 1; Col. 1, lines 6-, the apparatus comprising: a preheater for preheating a raw fabric (SPENGLER teaches a heater arrangement (50) for heating a cover sheet [Col. 6, lines 8-10] and the sheet is preheated [Abstract; Col. 12, lines 35-37]); a mover for moving the preheated raw fabric (SPENGLER teaches a cover sheet transfer carriage primarily including a clamp frame (60) is moved along by transport rails (61) [Fig. 1, Col. 6, lines 9-17]) and including a stretching jig movable back and forth; a first mold into which the preheated raw fabric is inserted by the mover (SPENGLER teaches a front mold tool (2) into which the sheet is placed by the cover sheet transfer carriage [Fig. 1; Col. 6, lines 9-17]. SPENGLER further teaches a back mold tool (3) includes a back mold (11) with a back surface (11’), that is configured to mate with the front mold (5) [Col. 7, lines 40-43]. SPENGLER further teaches a cover sheet can be set against the back mold tool as well [Col. 7, lines 64-67]. Therefore, the front mold tool or the back mold tool can be indicated as the first mold.); a second mold having an at least partially corresponding shape to the first mold (SPENGLER teaches a back mold (3) corresponding to the front mold (2) [Fig. 1]); and an injection resin introduced into the second mold (SPENGLER teaches that material can be injected into the mold air gap (24) between the cover sheet (20) and the back mold (11) [Col. 11, lines 59-64]), wherein the first mold includes: a base member having an embossed pattern to be transferred to the preheated raw fabric (SPENGLER teaches the front mold tool (2) includes a front mold (5) with a front mold surface (5’) that has been milled, polished and provided with a surface texture by engraving or etching or the like [Col. 6, lines 45-50]. SPENGLER further teaches the back mold tool surface (11’) is also provided with a surface texture, similarly to the front mold surface (5’) [Col. 8, lines 3-5]); a flange shape forming portion configured to form a flange on at least a part of the raw fabric and configured to extend in a stepwise manner from the base member of the first mold; a vacuum hole through which the preheated raw fabric is adsorbed onto the base member (SPENGLER teaches the front mold tool (2) encloses a vacuum plenum or chamber (6), with at least one vacuum port (7) [Col. 6, lines 65-67; Fig. 1]. SPENGLER further teaches the back mold tool (3) has an air plenum or air passages (12) therein, connecting to an air line (13)  and ending at air holes (14) in the several respective surfaces or portions of the back mold surface (11’) [Col. 7, lines 40-48]); and a spring core protruding from the base member and contacting at least a portion of the preheated raw fabric inserted into the first mold (SPENGLER teaches  seal frame (16) that comprises a seal member (17) presses and seals against the cover sheet, and an elastic yielding device (18) such as a spring or pneumatic cylinder or the like to tightly hold the seal (17) against the front mold (5) [Fig. 2; Col. 8, lines 19-26]); wherein the stretching jig has a shape corresponding to the flange shape forming portion.
SPENGLER fails to teach a stretching jig movable back and forth. In the same field of endeavor, injection molding, DOOLEY teaches a flange lifter (42), which Examiner is interpreting as stretching jig, that is movable back and forth [0029-0030; Figs. 2-3]. DOOLEY further teaches a flange shape forming portion configured to form a flange on at least a part of the raw fabric 
SPENGLER and DOOLEY are silent as to the flange portion configured to extend in a stepwise manner from the base member of the first mold. In the same field of endeavor, flanges, YOUNESSIAN teaches a flange portion configured to extend in a stepwise manner from the base (inside surface 208) of the first mold (shell mold 206) [Figs. 13-14; Col. 14, lines 45-55]. The claim as written requires only one flange shape portion configured to form a flange in the shape of a step, which YOUNESSIAN shows in Figure 14. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SPENGLER and DOOLEY, by having a flange portion configured in a step manner from the base of the first mold, as suggested by YOUNESSIAN, in order to define the shape of the product to be molded [Col. 14, lines 50-51; Col. 16, lines 4-6].
Regarding claim 4, DOOLEY further teaches: wherein the stretching jig includes a second sliding preventer having an embossed shape to prevent sliding when the spring core comes into contact with the raw fabric (DOOLEY teaches a flange slider (44) selectively engaged with the flange lifter (42) [0009]. DOOLEY further teaches using the flange slider to prevent movement of the flange lifter (42). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SPENGLER, by having a flange slider, as suggested by DOOLEY, in order to partially define the shape of the flange [0009] and prevent movement [0010].
Regarding claim 5, SPENGLER teaches: wherein the mover includes a fixing device for fixing the raw fabric to the first mold (SPENGLER teaches a cover sheet transfer carriage including a clamp frame (60) is moved along by transport rails (61) [Fig. 1, Col. 6, lines 9-17]).
Regarding claim 6, SPENGLER teaches: further comprising a vacuum generator connected to the vacuum hole for generating a vacuum, and thereby adsorbing and pressing the raw fabric against the first mold (SPENGLER teaches the front mold tool (2) encloses a vacuum plenum or chamber (6), with at least one vacuum port (7) that is connected to a suitable source of vacuum [Col. 6, lines 65-67; Fig. 1]. SPENGLER further teaches the back mold tool (3) has an air plenum or air passages (12) therein, connecting to an air line (13) and ending at air holes (14) in the several respective surfaces or portions of the back mold surface (11’) [Col. 7, lines 40-48]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spengler (U.S. 6,749,794), hereinafter SPENGLER, Dooley et al. (U.S. PGPUB 2006/0220274), DOOLEY, and Younessian et al. (U.S. 5,637,330), hereinafter YOUNESSIAN, as applied to claim 1 above, and further in view of Harada (U.S. 5,759,588), hereinafter HARADA. 
Regarding claim 3, SPENGLER and DOOLEY are silent as to the spring core including a first sliding preventer when the spring core comes into contact with the raw fabric. In the same field of endeavor, injection molding, HARADA teaches a compression coil spring (76) that comprises a fixed segment (60) with a point (71) (which Examiner is interpreting as an embossed shape) to secure the skin member [Figs. 10-11; Col. 6, lines 61-57 – Col. 7, lines 1-13]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SPENGLER and DOOLEY, by having a fixed segment with a point, as suggested by HARADA, in order to prevent the surface skin member from being stretched excessively in localized parts and excessively thinned [Col. 2, lines 63-67]. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spengler (U.S. 6,749,794), hereinafter SPENGLER, Dooley et al. (U.S. PGPUB 2006/0220274), DOOLEY, and Younessian et al. (U.S. 5,637,330), hereinafter YOUNESSIAN, as applied to claim 1 above, and further in view of Sato et al. (U.S. PGPUB 2005/0257998), hereinafter SATO.
Regarding claim 7, SPENGLER and DOOLEY are silent as a support member for pressing a part of the raw fabric and support the raw fabric. In the same field of endeavor, injection molding, SATO teaches a male die (13) comprising sheet positioning pins (17) for the sheet [0056; Figs. 2, 4, 6; claim 2]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SPENGLER and DOOLEY, by having a sheet positioning pins, as suggested by SATO, in order to prevent wrinkles from occurring in the sheet-like material [0040] and position the sheet [claim 2]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748